Citation Nr: 0030106	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  97-14 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder including calcaneal spurring.

2.  Whether the 10 percent evaluation initially assigned for 
service-connected residuals of left knee injury status post 
partial medial meniscectomy with patellofemoral syndrome, was 
appropriate.

3.  Entitlement to a compensable initial rating for right 
knee patellofemoral pain syndrome, prior to March 25, 1999.

4.  Entitlement to a rating in excess of 10 percent for right 
knee patellofemoral pain syndrome, on and after March 25, 
1999.

5.  Whether the noncompensable evaluation initially assigned 
for service-connected hydradenitis suppurative cysts status 
post removal right groin with remaining cyst, was 
appropriate.

6.  Whether the noncompensable evaluation initially assigned 
for service-connected mechanical low back pain with 
limitation of motion, was appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980 and from November 1980 to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September and October 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO) which denied service 
connection for bilateral hearing loss, tinnitus and for a 
bilateral ankle disorder including calcaneal spurring, and 
which granted service connection for the following disorders:  
residuals of left knee injury status post partial medial 
meniscectomy with patellofemoral syndrome, initially 
evaluated as 10 percent disabling; right knee patellofemoral 
pain syndrome with osteoarthritis, initially evaluated as 
noncompensably disabling; hydradenitis suppurative cysts 
status post removal right groin with remaining cyst, 
initially evaluated as noncompensably disabling, and; 
mechanical low back pain with limitation of motion, initially 
evaluated as noncompensably disabling.  During the pendency 
of this appeal the RO increased the rating for the right knee 
disorder to 10 percent effective March 25, 1999.  The Board 
addresses the issue pertaining to a bilateral ankle disorder 
in the REMAND portion of this decision.

Issues pertaining to hearing loss and tinnitus are not on 
appeal before the Board because the veteran withdrew these 
matters from RO and Board consideration, respectively, by a 
September 1997 written statement.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected residuals of left knee 
injury status post partial medial meniscectomy with 
patellofemoral syndrome is manifested by slight effusion, 
slight crepitus and by limitation of motion from 0 to 85 
degrees with pain, but not by dislocation, subluxation, 
inflammatory arthritis, constitutional symptoms, heat, 
redness, swelling or instability.

3.  Prior to March 25, 1999, the veteran's service-connected 
right knee patello-femoral pain syndrome was manifested by 
slight limitation of motion and slight crepitus with pain 
upon palpation and motion, but not by dislocation, 
subluxation, inflammatory arthritis, constitutional symptoms, 
heat, redness, swelling, tenderness or instability.

4.  On and after March 25, 1999, the veteran's service-
connected right knee patellofemoral pain syndrome is 
manifested by right knee instability of uncharacterized 
severity, some crepitus, but not by dislocation, subluxation, 
inflammatory arthritis, constitutional symptoms, heat, 
redness, swelling positive Drawer or Lachman's sign, locking, 
or confirmed right knee pain.

5.  The veteran's service-connected hydradenitis suppurative 
cysts status post removal right groin with remaining cyst is 
manifested by no medically documented disability.

6.  The veteran's service-connected mechanical low back pain 
is manifested by limitation of lumbar motion accompanied by 
pain but not by muscle spasm on extreme forward bending with 
loss of lateral spine motion, unilateral, in the standing 
position.


CONCLUSIONS OF LAW

1.  Criteria for assignment of an evaluation of no more than 
20 percent for residuals of left knee injury status post 
partial medial meniscectomy with patellofemoral syndrome have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.71a, Diagnostic Code 5258 (2000).

2.  Criteria for assignment of no more than a 10 percent 
rating for right knee patellofemoral pain syndrome prior to 
March 25, 1999, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.59, 4.71a, 
Diagnostic Code 5257 (2000).

3.  The 10 percent rating assigned for right knee 
patellofemoral pain syndrome on and after March 25, 1999, is 
appropriate and criteria for assignment of an evaluation in 
excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.59, 4.71a, 
Diagnostic Code 5257 (2000).

4.  The initial noncompensable rating assigned for 
hydradenitis suppurative cysts status post removal right 
groin with remaining cyst is appropriate and criteria for 
assignment of a compensable evaluation have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7805 (2000).

5.  Criteria for assignment of no more than a 10 percent 
rating for low back pain with limitation of motion have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.71a, Diagnostic Code 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts entitlement to higher evaluations for 
service-connected residuals of a left knee injury status post 
partial medial meniscectomy with patellofemoral syndrome, 
right knee patellofemoral pain syndrome, hydradenitis 
suppurative cysts status post removal right groin with 
remaining cyst, and low back pain with limitation of motion, 
because the disorders are more disabling than contemplated by 
the assigned disability ratings.  The Board is satisfied that 
the record includes all evidence necessary for the equitable 
disposition of this appeal and that the veteran requires no 
further assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. § 
4.7.  The rating is intended to reflect the extent to which a 
disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Otherwise, the current level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Evaluation of a left knee disorder

Service medical records (SMRs) disclose that following an in-
service accident the veteran's left knee was diagnosed with 
patellofemoral pain syndrome and a torn meniscus.  He 
underwent arthroscopic surgery and a partial meniscectomy and 
he was discharged after being found unfit for duty by reason 
of bilateral patellar femoral syndrome and chronic right knee 
pain.  A Naval Medical Board report includes a reference to 
the veteran's history of confirmed incapacitating chronic 
bilateral knee pain and degenerative joint disease.  The 
report of the March 1996 retirement physical examination 
included a clinical evaluation of bilateral chondromalacia 
patellae.  The RO granted service connected for residuals of 
left knee injury status post partial medial meniscectomy with 
patellofemoral syndrome by a September 1996 rating decision 
which also assigned a 10 percent disability rating pursuant 
to DC 5257.

The VA physician who examined the veteran in July 1996 found 
an asymptomatic left knee including full range of motion and 
absence of deformity, swelling, heat, redness, tenderness, 
clubbing, cyanosis, edema, varicosities, ulcerations or 
stasis pigmentation.  The report did not confirm of the 
veteran's reported left knee pain.  A contemporaneous 
magnetic resonance imaging (MRI) study confirmed a medial 
meniscus tear.  The report does not include evidence of 
recurrent subluxation or lateral instability or mention 
symptoms of a degenerative disorder.

VA medical records disclose that the veteran sought treatment 
for left knee pain and weakness several times from November 
1996 to December 1997.  An August 1997 MRI noted a somewhat 
subtle complex tear involving the inferior aspect of the 
posterior horn of the medial meniscus, a small cartilaginous 
defect in the lateral facet of the patella and small joint 
effusion.

At the time of the veteran's March 1998 VA examination he 
wore a left knee brace and walked with a cane.  The veteran 
reported having had to leave his job because of his knee 
disability and continuing problems with prolonged standing, 
walking, climbing, squatting and crawling.  He also reported 
chronic and persistent left knee pain, weakness, occasional 
swelling, locking and fatigability.  Examination findings 
confirmed left knee pain, soreness and tenderness with 125 
degrees of left knee active and passive motion with pain 
throughout the range of motion.  Findings also included 
slight crepitus and an absence of effusion or instability.

The veteran underwent left knee arthroscopy for a meniscus 
tear in August 1998, after which he underwent periodic 
follow-up treatment through April 1999 and VA general medical 
and joints examinations in February 1999.  Reports of these 
examinations revealed that the veteran continued to wear a 
left knee brace, to use a cane and to walk with a limp.  
Findings included absence of dislocation, subluxation, 
inflammatory arthritis, constitutional symptoms, heat, 
redness, swelling, tenderness or instability.  Range of 
motion was 85 degrees with pain.  Contemporaneous X-rays and 
a CT scan disclosed no bony injury or fracture and a normal 
left knee except for slight effusion.  Additional X-rays 
revealed normal knees in April 1999.

The veteran provided written statements in June and October 
1998 and testified at September 1997 RO and September 2000 
video Board hearings that he had experienced bilateral knee 
pain and dysfunction since service.  The veteran also 
complained of fatigue, swelling, instability and degenerative 
joint disease which limited the range of motion and inhibited 
his ability to walk, climb stairs, kneel and squat, thereby 
interfering with his ability to work as a welder and fitter.  
He had been in physical therapy since about 1997.  The 
veteran also testified that he had to wear a left knee brace 
to provide stability and that he had left knee crepitus.  At 
the time of the September 2000 video hearing he worked as a 
teacher.

The Board finds that the veteran's left knee is most 
appropriately rated under DC 5258, pertaining to dislocation 
of semilunar cartilage.  Under this DC, a 20 percent rating 
is warranted for frequent episodes of "locking," pain and 
effusion into the joint.  The Board finds that the 
preponderance of the medical evidence cited above confirms 
persistent abnormalities of the veteran's left knee 
cartilage.  Objective findings also confirm left knee motion 
of 0 degrees to 85 degrees accompanied by pain and joint 
effusion.  Pain is a component of a rating under this DC, 
therefore, no additional rating for pain is appropriate here.  
See 38 C.F.R. §§ 4.40, 4.59.  In consideration of the 
foregoing, the Board finds that a 20 percent rating is 
warranted for the veteran's left knee disorder pursuant to DC 
5258.  No higher rating is available under this DC.  No 
higher rating is available under another knee-related DC 
because there is no objective evidence of ankylosis (DC 
5256), subluxation or lateral impairment (DC 5257), 
limitation of motion sufficient to meet regulatory standards 
(DCs 5260, 5261), tibia or fibula impairment (DC 5262) or 
genu recurvatum (DC 5263).

Evaluation of a right knee disorder

SMRs also disclose that the veteran sustained an in-service 
right knee injury diagnosed as patellofemoral syndrome and as 
degenerative joint disease.  SMRs confirm that the veteran 
sought periodic treatment for right knee discomfort, 
including pain upon standing, kneeling or increased 
activities, and for right knee dysfunction.  At the time of 
his September 1994 in-service treatment the veteran 
complained of having had right knee pain since 1978.  
Examination in 1994 disclosed slight limitation of right knee 
motion and no evidence of right knee effusion, crepitus, 
laxity or pivot shift and negative McMurray's, Lachman's and 
A/P drawer tests.  A July 1995 Naval Medical Board report 
characterized the veteran's right knee patellofemoral 
syndrome as moderate.  The report of the veteran's March 1996 
retirement physical examination notes that the Medical Board 
found the veteran unfit for duty, in part, because of 
bilateral patellofemoral syndrome.

The VA physician who examined the veteran in July 1996 noted 
the veteran's complaint of right knee pain.  The examiner 
found an asymptomatic right knee including full range of 
motion and absence of deformity, swelling, heat, redness, 
tenderness, clubbing, cyanosis, edema, varicosities, 
ulcerations or stasis pigmentation.  The examination report 
does not confirm the veteran's reported right knee pain.  The 
report does not include evidence of recurrent subluxation or 
lateral instability or mention symptoms of a degenerative 
disorder.  The examining physician diagnosed subjective right 
knee pain with normal x-rays.

The RO granted service connection for right knee 
patellofemoral pain syndrome by a September 1996 rating 
decision which also assigned a noncompensable disability 
rating pursuant to DC 5257.  In May 1999 the RO increased the 
rating to 10 percent effective March 25, 1999, pursuant to 
the same DC.  Under 38 C.F.R. § 4.71a, DC 5257 (2000), a 30 
percent rating is warranted for a knee impairment 
characterized by severe recurrent subluxation or lateral 
instability; a 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability and; a 10 
percent rating is warranted for slight recurrent subluxation 
or lateral instability.

VA medical records disclose that the veteran complained of 
right knee pain and discomfort several times from November 
1996 to December 1997 and during a joints examination in 
March 1998.  Examination findings confirmed anterior right 
knee and joint line pain upon palpation and motion, slight 
limitation of motion and slight crepitus.  McMurray's testing 
was negative and the right knee was stable.  Contemporaneous 
X-rays disclosed no significant right knee bone or joint 
abnormality.  The diagnosis was residual right knee injury.

The veteran underwent VA general medical and joints 
examinations in February 1999, during which he complained 
that his knee pain precluded him from working as a welder.  
Findings included absence of dislocation, subluxation, 
inflammatory arthritis, constitutional symptoms, heat, 
redness, swelling, tenderness or instability.  Range of 
motion was 120 degrees with no confirmed pain.  
Contemporaneous right knee X-ray revealed minimal indications 
of early degenerative changes but an otherwise normal knee.  
VA treatment records include similar findings from August 
1998 to April 1999, although records from March 25, 1999 
confirmed right knee pain, crepitus and lateral laxity.  
Additional right knee X-rays in April 1999 revealed that the 
right knee was normal.

The Board finds that before March 25, 1999, symptomatology 
attendant to the veteran's right knee disorder does not 
support 10 percent rating under DC 5257.  Medical records 
disclose minimal findings of recurrent subluxation or 
instability or other right knee symptomatology except for 
slight limitation of motion and slight crepitus with pain 
upon palpation and motion.  Therefore, the evidence does not 
objectively confirm symptomatology warranting a compensable 
rating under DC 5257.

The Board also has considered whether a higher rating is 
warranted under other provisions or diagnostic codes.  No 
higher rating is available under another knee-related DC 
because there is no objective evidence of ankylosis (DC 
5256), subluxation or lateral impairment (DC 5257), 
limitation of motion sufficient to meet regulatory standards 
(DCs 5260, 5261), tibia or fibula impairment (DC 5262) or 
genu recurvatum (DC 5263).  However, Board finds credible the 
veteran's repeated assertions that his objectively confirmed 
right knee pain caused functional loss in addition to that 
attributable to his confirmed symptomatology.  Specifically, 
the veteran convincingly contends that his heavy work as a 
welder and fitter was substantially impeded by knee pain.  
Therefore, the Board concludes that the veteran's 
demonstrated symptomatology more nearly approximates that of 
a slight disability as contemplated by DC 5257.  Accordingly, 
the Board concludes that a 10 percent disability evaluation 
is warranted for the veteran's right knee disorder prior to 
March 25, 1999.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59 (2000).

The Board further finds insufficient evidence to support a 
rating in excess of 10 percent for a right knee disorder 
after March 25, 1999.  Although VA treatment records from 
that date note right knee instability of uncharacterized 
severity, the finding is not confirmed by subsequent 
radiological findings.  In addition, the veteran's other 
confirmed right knee symptomatology remains as slight as 
before.  Findings included some crepitus, negative Drawer 
sign and no locking with Lachman's.  The Board also notes 
that the VA physician who examined the veteran did not 
confirm the veteran's complaint of right knee pain.  In 
consideration of the foregoing, the Board finds that a rating 
no higher than 10 percent for the veteran's right knee 
disorder is warranted on and after March 25, 1999 under DC 
5257.

Evaluation of cysts

SMRs confirm that the veteran was diagnosed with inguinal 
cysts while in service.  A Naval Medical Board report from 
July 1995 states that the veteran had recurrent infections 
and, although he underwent hidradenitis excision, he 
continued to have cysts in other areas of his groin.  The 
report also states that hidradenitis suppurativa is a 
lifelong problem requiring recurrent treatments with 
antibiotics, incision and drainage, or wide excision as 
needed for clinical symptoms.  The report of the veteran's 
retirement physical examination includes a diagnosis for 
hidradenitis suppurativa.  About three months after his 
separation from service the veteran underwent a VA general 
medical examination in July 1996 which included evidence of 
an asymptomatic groin cyst.

In September 1996 the RO granted service connection for 
hidradenitis suppurativa cysts status post removal right 
groin with remaining cyst, by analogy, pursuant to DC 7805.  
Under 38 C.F.R. § 4.118, DC 7805, a scar is rated on 
limitation of function of the affected body part.

Following the RO's initial rating there is little medical 
evidence pertaining to hidradenitis suppurativa.  A report of 
March 1998 VA examinations for skin and scars discloses 
diagnoses of the following: an asymptomatic, benign 
superficial scar from excision of a pilonidal cyst, with no 
recurrence, and a residual benign right groin scar from 
hidradenitis suppurativa surgery, no recurrence of right 
groin hidradenitis and no hidradenitis found on the right 
groin.  A report of a February 1999 VA general medical 
examination included no evidence pertaining to hidradenitis 
suppurativa.  Although a substantial number of medical 
treatment, hospitalization and examination records are 
associated with the claims file, no other records document 
current symptomatology associated with the veteran's service-
connected hidradenitis suppurativa except for a VA treatment 
record from April 1999.  This record includes a diagnosis for 
a tender left groin cyst not considered mature enough to 
excise and drain.  The record does not include evidence of an 
increase in disability attributable to the cyst.

The veteran provided several written statements, including in 
June and October 1998, and he testified at a September 1997 
RO hearing and a September 2000 video Board hearing that he 
continued having groin cysts since service.  He stated that 
the cysts usually resolved within a week of their appearance 
and that, for the most part, he took care of them himself 
without recourse to medical treatment.  The veteran described 
the cysts as uncomfortable and sometimes painful.  However, 
because there is no medical evidence of record documenting 
disability attributable to the veteran's service-connected 
hidradenitis suppurativa, a compensable rating is not 
warranted under DC 7805.  There is not another DC under which 
a compensable rating would be available for this disorder.

Evaluation of a low back disorder

SMRs confirm that the veteran received in-service treatment 
for mechanical low back pain and that he noted recurrent back 
pain in his retirement medical history report.  However a 
contemporaneous physical examination report reveals that the 
veteran's spine was clinically normal at the time of his 
retirement from service.  In July 1996, about three months 
after his separation from service, the veteran underwent a VA 
general medical examination during which he complained of low 
back pain and stiffness.  The examination report included no 
diagnosis for a current low back disorder.  Range of motion 
was 50 degrees forward flexion, 20 degrees extension, 30 
degrees bilateral flexion and  15 degrees bilateral rotation.  
Contemporaneous MRI and X-rays disclosed a normal back.

In September 1996 the RO granted service connection for 
mechanical low back pain with limitation of motion pursuant 
to DC 5295.  Under 38 C.F.R. § 4.71a, DC 5295, pertaining to 
lumbosacral strain, a 40 percent rating is warranted for 
severe symptoms with listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion; a 20 percent rating is 
warranted for muscle spasm on extreme forward bending, with 
loss of lateral spine motion, unilateral, in standing 
position; and a 10 percent rating is warranted for 
characteristic pain on motion.

Later medical evidence confirmed limited range of motion and 
some low back pain.  A report of a March 1998 VA spinal 
examination confirmed "a little bit of dorsal lumbar spine 
pain and tenderness and pain with motion."  Findings 
included a range of motion as follows:  70 degrees of 
flexion, 30 degrees of extension and 30 degrees of bilateral 
rotation.  Findings also included absence of spinal 
deformity, kyphosis or scoliosis.  A June 1998 X-ray report 
noted mild degenerative changes in the lower dorsal spine but 
no acute lumbar abnormality.  July 1998 treatment records 
disclose that the veteran reported radiating low back pain, 
although the treating physician found no tenderness over 
spinous processes or paravertebral areas and no other 
manifestation of a low back disorder other than limited 
motion.  VA treatment records from September 1998 note MRI 
evidence of lumbar spine degenerative joint disease and disc 
desiccation, and similar records from March 1999 appear to 
confirm non-radiating low back pain.

The veteran provided several written statements, including in 
June and October 1998, and he testified at a September 1997 
RO hearing and a September 2000 video hearing that he 
experienced continuous low back pain since service.

Consideration of the evidence of a low back disorder in a 
light most favorable to the veteran supports the conclusion 
that the veteran's low back symptomatology includes 
limitation of lumbar motion accompanied by pain.  These 
symptoms are sufficient to support a 10 percent rating under 
DC 5295.  However, because there is no medical evidence of 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in standing position, a rating 
higher than 10 percent is not appropriate.  Pain is a 
component of a rating under this DC, therefore, no additional 
rating for pain is appropriate here.  See 38 C.F.R. §§ 4.40, 
4.59.



Conclusion

In reaching its decisions the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or his representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record also 
shows that the veteran is currently working and has not lost 
work time at his current job because of the service-connected 
disorders at issue in this appeal.  Therefore, the Board 
concludes that the record does not show the disability to be 
so exceptional or unusual, with marked interference with 
employment or repeated hospitalization beyond that 
contemplated by rating criteria, as to render application of 
schedular standards impractical.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 20 percent initial rating for residuals of left knee injury 
status post partial medial meniscectomy with patellofemoral 
syndrome is granted.

A 10 percent rating for right knee patellofemoral pain 
syndrome prior to March 25, 1999, is granted.

A rating in excess of 10 percent for right knee 
patellofemoral pain syndrome on and after March 25, 1999 is 
denied.

A compensable rating for hidradenitis suppurative cysts 
status post removal right groin with remaining cyst is 
denied.

A 10 percent rating for low back pain with limitation of 
motion is granted.


REMAND

Review of the record discloses that new statutory provisions 
expanding VA's duty to assist requires additional RO action 
prior to further Board review of the veteran's claim of 
entitlement to service connection for bilateral ankle 
disorder.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, (Nov. 9, 2000).

There is no evidence that the veteran had a foot or ankle 
disorder before entering service.  SMRs reveal that the 
veteran was diagnosed with a bilateral heel and ankle 
degenerative disorder in service.  The veteran underwent a VA 
general medical examination in July 1996, within about three 
months of his separation from service.  The report of this 
examination states both that X-rays of the veteran's "feet 
and ankles show calcaneal spurs" and that X-rays of the 
veteran's ankles were "normal."  The report also suggests 
uncertainty as to whether the veteran had a current ankle or 
heel disorder.  Because these statements leave the X-ray 
findings pertaining to a bilateral foot or ankle disorder 
open to question and because there apparently has been no 
examination of the veteran's feet and ankles since July 1996, 
the veteran should undergo additional VA examination to 
determine whether he has a current bilateral foot or ankle 
disorder attributable to service.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO must conscientiously attempt 
to locate and associate with the claims 
file medical records (not already 
associated with the claims file) of all 
private and VA examinations, treatments 
and therapy pertaining to the veteran's 
claimed foot or ankle disorder, if any, 
including but not limited to records of 
examinations, treatments and therapy.

2.  The RO should then arrange for VA 
orthopedic examination of the veteran's 
claimed foot or ankle disorder by an 
appropriate physician.  The purpose of 
the examination is to determine whether 
the veteran has a current foot or ankle 
disorder and, if so, whether it is at 
least as likely as not that the disorder 
is causally related to service.  The 
examiner must conduct all indicated 
studies.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings and provide a medical rationale 
for all conclusions.  The veteran is 
advised that failure to report for a 
scheduled examination may have 
consequences adverse to the claim.  
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

2.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

Thereafter, the RO should readjudicate the veteran's claim 
for a foot or ankle disorder.  If the RO denies the benefit 
sought on appeal, it should issue a supplemental statement of 
the case and provide the veteran with a reasonable time 
within which to respond.  The RO then should return the case 
to the Board for final appellate consideration.


The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 

